10
11
12
13
14
15
16
17
18
LG
20
21
Zz

23

24 |

a9

26

27

28

Case 2:20-cr-00009-JFW Document1 Filed 01/09/20 Pagelof5 Page ID#1

~- i] oF-
oe om D,

oe |
2020 JAN -9 AN iz 33

 

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

October 2019 Grand Jury

 

AARRBAANRN DS
UNITED STATES OF AMERICA, GR Wok, KU UU 4
Plaintiff, INDICTMENT
Vv. [18 U.S.C. § 1521: Retaliation
Against a Federal Judge and
THADDEUS JULIAN CULPEPPER, Federal Law Enforcement Officer by

False Claim]
Defendant.

 

 

 

 

The Grand Jury charges:

INTRODUCTORY ALLEGATIONS

At times relevant to this Indictment:

‘, On September 27, 2018, defendant THADDEUS JULIAN CULPEPPER
was charged in a criminal complaint in the United States District
Court for the Central District of California for bank fraud, in |
violation of 18 U.S.C. § 1344(2), in case number 2:18-MJ-2589.

Zs On October 1, 2018, a United States Magistrate Judge
ordered defendant CULPEPPER detained pending trial. Since that —
defendant CULPEPPER has remained in custody at the Metropolitan

Detention Center in Los Angeles, .California.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00009-JFW Document1 Filed 01/09/20 Page 2of5 Page ID#:2

3. On October 5, 2018, defendant CULPEPPER was charged in an
indictment in the Central District of California with Bank Fraud, in
violation of 18 U.S.C. § 1344(2), Aggravated Identify Theft, in
violation of 18 U.S.C. '’§ 1028A, Theft of Government Property, in
violation of 18 U.S.c. § 641, and Passing U.S. Treasury Checks
Bearing Forged Endorsements, in violation of 18 U.S.C. § 510 (a) (2),
in case number 2:18-CR-685-CJC. |

A, Federal Judge A was a federal judge in the Central District
of California presiding over defendant CULPEPPER’s pending criminal
case number 2:18-CR-685-CJC.

5. Beginning in or about June 2019, Federal Warden A was a
Federal Bureau of Prisons employee and the Warden of the Metropolitan
Detention Center in Los Angeles, California.

6. These Introductory Allegations are incorporated into each

count of this Indictment.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00009-JFW Document1 Filed 01/09/20 Page 3of5 Page ID#3

COUNT ONE
[18 U.S.C. §§ 1521, 2(b)]

On or about July 8, 2019, in Los Angeles County, within the
Central District of California, and elsewhere, defendant CULPEPPER
filed, attempted to file, and willfully caused the filing in a public
record of a false lien and encumbrance against the real and personal
property of Federal Judge A, a federal judge, on account of Federal
Judge A’s performance of his official duties, knowing and having
reason to know that such lien and encumbrance was false and contained
at least one materially false, fictitious, and fraudulent statement
and representation, including a statement that defendant CULPEPPER

held a perfected security interest on all assets of Federal Judge A.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:20-cr-00009-JFW Document 1 Filed 01/09/20 Page 4of5 Page ID#:4

COUNT TWO
. [18 U.S.C. §§ 1521, 2(b)]

On or about July 8, 2019, in Los Angeles County, within the
Central District of California, and elsewhere, defendant CULPEPPER
filed, attempted to file, and willfully caused the filing in a public
record of a false lien and encumbrance against the real and personal
property of Federal Warden A, a federal law enforcement officer, on
account of Federal Warden A’s performance of his official duties,
knowing and having reason to know that such lien and encumbrance was

false and contained at least one materially false, fictitious, and

//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//
//

 
10.

Leal.
12
13
14
LS
16
Ly
18
LQ
20
21.
AZ
23
24
25
26
27

28

 

 

Case 2:20-cr-00009-JFW Document1 Filed 01/09/20 Page5of5 Page ID#5

fraudulent statement and representation,

including a statement that

defendant CULPEPPER held: a perfected security interest on all assets

of Federal Warden A.

NICOLA T. HANNA
United States Attorney

Sack M4. Gaccinger—

Deputy Chek, Cries
BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

\ Division For:

MACK E. JENKINS

Assistant United States Attorney

Chief, Public Corruption and
Civil Rights Section

DANTEL J. O’ BRIEN

Assistant United States Attorney

Deputy Chief, Public Corruption
and Civil Rights Section

VERONICA DRAGALIN

Assistant United States Attorney

Public Corruption and Civil
Rights Section

A TRUE BILL

 

Foreperson

 
